

116 HR 2004 IH: Ensuring FEDVIP and FLTCIP Coverage During Shutdowns Act
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2004IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Mr. Cummings (for himself, Mr. Connolly, Mr. Meadows, Ms. Clark of Massachusetts, Mr. Young, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to continue supplemental dental and vision benefits and
			 long-term care insurance coverage for Federal employees affected by a
			 Government shutdown, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring FEDVIP and FLTCIP Coverage During Shutdowns Act. 2.Continuing supplemental dental and vision benefits and long-term care insurance coverage during a Government shutdown (a)In generalTitle 5, United States Code, is amended—
 (1)in section 8956, by adding at the end the following:  (d)Coverage under a dental benefits plan under this chapter for any employee enrolled in such a plan and who, as a result of a lapse in appropriations, is furloughed or excepted from furlough and working without pay shall continue during such lapse and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to such lapse.; 
 (2)in section 8986, by adding at the end the following:  (d)Coverage under a vision benefits plan under this chapter for any employee enrolled in such a plan and who, as a result of a lapse in appropriations, is furloughed or excepted from furlough and working without pay shall continue during such lapse and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to such lapse.; and
 (3)in section 9003, by adding at the end the following:  (e)Effect of Government shutdownCoverage under a master contract under this chapter for long-term care insurance for an employee or member of the uniformed services enrolled under such contract and who, due to a lapse in appropriations, is furloughed or excepted from furlough and working without pay shall continue during such lapse and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to such lapse..
 (b)RegulationsThe Director of the Office of Personnel Management shall prescribe regulations under which premiums for supplemental dental, supplemental vision, or long-term care insurance under chapter 89A, 89B, or 90 (respectively) of title 5, United States Code, (as amended by subsection (a)) that are unpaid by an employee or member of the uniformed services (as the case may be), as a result of that employee or member being furloughed or excepted from furlough and working without pay as a result of a lapse in appropriations, are paid to the applicable carrier from back pay made available to the employee or member as soon as practicable upon the end of such lapse.
 (c)ApplicationThe amendments made by subsection (a) shall apply to any contract for supplemental dental, supplemental vision, or long-term care insurance under chapter 89A, 89B, or 90 (respectively) of title 5, United States Code, entered into before, on, or after the date of enactment of this Act.
			